     Case 1:18-cv-01129-EGS Document 31 Filed 04/01/19 Page 1 of 10



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

 KNIGHT FIRST AMENDMENT                     )
 INSTITUTE AT COLUMBIA                      )
 UNIVERSITY, et al.                         )
                                            )
        Plaintiffs,                         )   Civil Action No. 18-1129 (EGS)
                                            )
                v.                          )
                                            )
 DEPARTMENT OF DEFENSE, et al.              )
                                            )
        Defendants.                         )


                              JOINT STATUS REPORT

       Plaintiffs Knight First Amendment Institute at Columbia University (“KFIA”),

American Civil Liberties Union, and the American Civil Liberties Union Foundation

(collectively, “ACLU”), and Defendants Department of Defense (“DOD”), Department of

the Army (“Army”), Central Intelligence Agency (“CIA”), Department of Justice (“DOJ”),

DOJ, Office of Legal Counsel (“OLC”), DOJ, National Security Division (“NSD”), Federal

Bureau of Investigation (“FBI”), Department of State (“State”), Office of the Director of

National Intelligence (“ODNI”), Department of the Air Force (“Air Force”), United States

Coast Guard (“Coast Guard”), Drug Enforcement Administration (“DEA”), Department of

Homeland Security (“DHS”), Defense Intelligence Agency (“DIA”), Department of

Energy (“DOE”), Department of the Treasury (“Treasury”), Marine Corps, Department of

the Navy (“Navy”), National Geospatial-Intelligence Agency (“NGIA”), National

Reconnaissance Office (“NRO”), and National Security Agency (“NSA”) (collectively,

“Defendants”) respectfully submit this Amended Joint Status Report, pursuant to the

Court’s Standing Order in FOIA Cases, see Minute Order (Oct. 2, 2018):
     Case 1:18-cv-01129-EGS Document 31 Filed 04/01/19 Page 2 of 10



I-III. The Status of the FOIA Requests, the Anticipated Number of Responsive
       Records, and the Anticipated Dates by which Responsive Information Will Be
       Produced

       This lawsuit involves three separate FOIA requests, each of which seeks records

from twenty (20) separate Executive Branch agencies related to their respective pre-

publication review processes—the policies and procedures governing the review of written

materials drafted or prepared by current or former federal government employees, which

discuss or reference their federal government service, prior to public release. See Compl.

¶¶ 1, 14-123.

       FOIA Request 1 was submitted to ten (10) separate Defendant agencies—DOD,

Army, NSA, CIA, DOJ-OAG, DOJ-OLC- DOJ-NSD, the FBI, DOS (State), and ODNI—

on May 9, 2017. FOIA Request 1 contains three separate requests that broadly request all

written communications, inter- and intra-agency correspondence, and records reflecting

interim, final, or after appeal decisions related to the pre-publication review processes of

each of the ten (10) Defendant agencies in connection with pre-publication requests

submitted by twenty-two (22) separately identified individuals. See id. ¶¶ 14-18.

       FOIA Request 2 was submitted to nineteen (19) of the Defendant agencies—CIA,

DOD, DIA, Army, Air Force, Navy, NGIA, NRO, NSA, the Marines, DOE, DHS, Coast

Guard, DOJ-OAG, DEA, FBI, DOS, Treasury, and ODNI—on December 13, 2017. See

id. ¶¶ 14, 43. FOIA Request 2 generally contains three separate requests, one of which

has three separate subparts, seeking all records related to non-disclosure agreements or any

other agreements, administrative appeals, and sanctions from each of the 19 Defendant

agencies. See id. ¶¶ 43-44. In addition to these specific requests, the FOIA Request 2 that

was submitted to Defendants CIA, DHS, and ODNI contained a fourth paragraph, which



                                             2
     Case 1:18-cv-01129-EGS Document 31 Filed 04/01/19 Page 3 of 10



requests additional records related to specifically-identified pre-publication review policies

attributed to CIA, DHS, and ODNI respectively. See id. ¶¶44-47.

       Finally, FOIA Request 3 was submitted to three Defendant agencies—DOJ, NSD,

and the FBI—on March 27, 2018. See id. ¶¶ 14, 114. FOIA Request 3 generally seeks all

correspondence, inter- and intra-agency correspondence, and documents reflecting

decisions related to the pre-publication review process undertaken by Mr. James Comey in

relation to the publication of his memoir, A Higher Loyalty. See id. ¶¶ 114-15.

   A. DOD

       DOD initiated searches for, and has identified 1,440 potentially responsive records

in response to FOIA Requests 1 and 2. In the parties’ February 27, 2019 Joint Status

Report, DOD stated that it “anticipate[d] producing all non-exempt, responsive records (or

the portions thereof) on two separate production dates: (1) on or before February 28, 2019;

and (2) on or before March 31, 2019.” DOD issued a first interim response on February

28, 2019. However, on April 1, 2019, counsel for Defendants informed counsel for

Plaintiffs that DOD requires an additional month to complete production. DOD agrees to

produce the remaining non-exempt, responsive records (or the portions thereof) on or

before April 30, 2019.

   B. Army

       Army initiated searches for potentially responsive records in response to FOIA

Requests 1 and 2, which did not identify any potentially responsive records. By letter dated

June 20, 2018, Army issued a final “no records” determination in response to Request 2.




                                              3
     Case 1:18-cv-01129-EGS Document 31 Filed 04/01/19 Page 4 of 10



   C. Air Force

       The Air Force initiated searches for potentially responsive records in response to

FOIA Requests 2, which did not identify any potentially responsive records. The Air Force

issued a final “no record” response letter dated March 31, 2019.

   D. Navy

       Navy identified one potentially responsive record in response to FOIA Request 2.

Navy produced the one record with a final response letter dated July 26, 2018.

   E. State

       State identified 610 potentially responsive records in response to FOIA Requests 1

and 2. State has completed processing and producing all of the non-exempt, responsive

records (or the portions thereof) in response to both requests. Productions were made

through response letters dated October 12, 2018, November 13, 2018, December 12, 2018,

and March 14, 2019.

   F. CIA

       CIA has identified approximately 1,870 potentially responsive records in response

to FOIA Requests 1 and 2. CIA issued a first interim response letter dated March 1, 2019,

and anticipates producing the remaining non-exempt, responsive records in response to

FOIA Requests 1 and 2 in three or four rolling productions on or before the following dates:

April 30, 2019; June 28, 2019; September 30, 2019; and December 19, 2019.

   G. FBI

       FBI has identified approximately 365 potentially responsive pages in response to,

FOIA Requests 1, 2, and 3. FBI completed processing of the approximately 365 potentially




                                             4
     Case 1:18-cv-01129-EGS Document 31 Filed 04/01/19 Page 5 of 10



responsive pages and produced all of the non-exempt, responsive records in response to

FOIA Requests 1, 2, and 3 with letters dated November 20, 2018, and January 3, 2019.

   H. DEA

       DEA has identified one (1) potentially responsive record in response to FOIA

Request 2. DEA completed processing of the responsive record and produced it to

Plaintiffs with a final response letter on February 12, 2019.

   I. ODNI

       ODNI has identified approximately seventeen potentially responsive records in

response to, FOIA Requests 1 and 2. ODNI completed processing of the seventeen

potentially responsive records, and referred fourteen records to the CIA for a direct

response to Plaintiffs. ODNI produced the remaining non-exempt responsive records (or

the portions thereof) in response to FOIA Requests 1 and 2 on September 18, 2018, October

3, 2018, and October 22, 2018.

   J. DOJ-NSD

       NSD has completed searches for potentially responsive records in response to FOIA

Requests 1 and 3. NSD identified thirteen (13) potentially responsive records in response

to Request 1. NSD completed processing of these 13 potentially responsive records and

referred two records to DOD and one record to CIA for processing and direct response to

Plaintiffs. NSD produced the remaining records to Plaintiffs and issued its final response

on March 15, 2019. NSA did not identify any records in response to Request 3 and issued

a final “no records” response letter on April 1, 2019.




                                             5
     Case 1:18-cv-01129-EGS Document 31 Filed 04/01/19 Page 6 of 10



   K. DOJ-OAG

       DOJ’s Office of Information Policy (“OIP”) searched OAG for records responsive

to FOIA Requests 1 and 2. OIP did not identify any potentially responsive records in

response to FOIA Requests 1 and 2 and issued final “no records” responses on behalf of

OAG to each Request on May 19, 2017, and January 11, 2018. Plaintiffs did not

administratively appeal either final “no records” response prior to the filing of the instant

action. OIP was not a recipient of FOIA Request 3.

   L. DOJ-OLC

       OLC has identified approximately 150 to 160 potentially responsive records in

response to, FOIA Request 1. OLC is currently processing the 150 to 160 potentially

responsive records and anticipates producing all of the non-exempt responsive records (or

the portions thereof) on or before April 30, 2019.

   M. DIA

       DIA has identified approximately 150 potentially responsive records (roughly

4,200 pages) in response to, FOIA Request 2. DIA is currently processing the 150

potentially responsive records (roughly 4,200 pages) and anticipates producing all of the

non-exempt responsive records (or the portions thereof) in rolling productions, which

started with DIA’s first interim response letter dated December 21, 2018. Since December

21, 2018, DIA has produced non-exempt responsive records or the portions thereof in 3

additional interim responses: January 31, 2019, February 29, 2019, and March 29, 2019.

DIA anticipates that it will continue to make monthly productions on the last day of each

month until the end of June 2019, unless that date is a weekend or holiday in which case

the production will be made the next business day.



                                             6
     Case 1:18-cv-01129-EGS Document 31 Filed 04/01/19 Page 7 of 10



   N. NSA

       NSA has identified 85 records (2410 pages) that are responsive to Request 1. With

respect to Request 2, NSA identified eight pages of records that are responsive to Request

2 and produced the non-exempt, responsive pages (or the portions thereof) in a first interim

response letter dated January 11, 2018. NSA has since identified an additional 79 records

(2086 pages) that are responsive to Request 2. NSA anticipates completing processing and

production of the 85 records (2410 pages) (or the non-exempt portions thereof) in response

to Request 1 on or before June 1, 2019, and anticipates completing processing and

production of the 79 records (2086 pages) (or the non-exempt portions thereof) in response

to Request 2 on or before September 1, 2019.

   O. NGIA

       NGIA initiated a search for potentially responsive records in response to FOIA

Request 2, which identified no potentially responsive records. NGIA issued a final “no

records” response letter on March 4, 2019.

   P. NRO

       NRO identified two potentially responsive records in response to FOIA Request 2.

NRO issued a final response letter dated January 2, 2018, which explained that the two

responsive records are publicly-available.

   Q. Coast Guard

       Coast Guard has identified three potentially responsive records in response to FOIA

Request 2. Coast Guard has completed processing of the three potentially responsive

records and produced the non-exempt, responsive records (or the portions thereof) with a

final response letter dated July 20, 2018.



                                             7
     Case 1:18-cv-01129-EGS Document 31 Filed 04/01/19 Page 8 of 10



   R. Treasury

        Treasury has identified two potentially responsive records in response to FOIA

Request 2. Treasury completed processing and issued a final response letter dated July 24,

2018, which explained that the two responsive records are publicly-available.

   S. DOE & NNSA

       DOE initiated a search for potentially responsive records in response to FOIA

Request 2, which did not identify any potentially responsive records. DOE issued a final

“no records” response letter dated June 20, 2018. DOE also referred FOIA Request 2 to

NNSA on February 5, 2018. NNSA initiated a search for potentially responsive records in

response to FOIA Request 2, which did not identify any potentially responsive records.

NNSA issued a final “no records” response letter dated June 14, 2018.

   T. DHS

       DHS has not yet initiated a search for records that are potentially responsive to

FOIA Request 2. DHS has agreed to provide Plaintiffs with the number of actually

responsive pages and a schedule for producing those pages by April 30, 2019.

       Plaintiffs’ Position:

       While Plaintiffs join Defendants in the filing of this status report, they write

separately to clarify that they have not yet agreed to any of the above-mentioned

Defendants’ proposed processing schedules, many of which were only recently provided

to Plaintiffs. Plaintiffs have also not yet received additional information that they have

requested from some of the agencies. Depending on this information, Plaintiffs may

attempt to negotiate or, if unsuccessful, ask the Court to impose more appropriate schedules

for processing and production of responsive records held by Defendants.



                                             8
        Case 1:18-cv-01129-EGS Document 31 Filed 04/01/19 Page 9 of 10



VI.      Whether a motion for an Open America stay is likely in this case

         The parties do not believe that a motion for an Open America stay is likely in this

case.

V.       Whether a Vaughn index will be required in this case

         At this juncture, it is unclear whether Vaughn indices will be required in this case.

VI.      Whether this case would benefit from referral to a magistrate judge or the
         District Court Mediation Program for purposes of settlement

         The parties have worked cooperatively in this matter and are committed to

continuing to work to resolve this case without further Court involvement. They do not,

therefore, believe that the case would benefit from referral to a magistrate judge or the

District Court’s Mediation Program for purposes of settlement.

VII.     A proposed briefing schedule for dispositive motions, if applicable

         The parties, through their counsel, are currently are working toward developing an

agreed-upon processing and production schedule for the records at issue in this case and

are not yet in a position to proposed a dispositive briefing schedule.             The parties

respectively request additional time in which to resolve any issues that may arise regarding

Defendants’ processing and production of non-exempt, responsive records (or the portions

thereof), including whether the parties are able to resolve many (if not all) of the issues that

remain to be litigated outside of litigation. To that end, the parties suggest that they file a

Joint Status Report on or before May 17, 2019, that informs the Court about the status of

the efforts to resolve this matter outside of litigation, or alternatively, proposes a briefing

schedule to resolve Plaintiffs’ remaining claims.




                                               9
    Case 1:18-cv-01129-EGS Document 31 Filed 04/01/19 Page 10 of 10



Dated: April 1, 2019                        Respectfully submitted,


 _/s/ Jameel Jaffer___________               JOSEPH H. HUNT
 Jameel Jaffer (D.C. Bar No. MI0067)         Assistant Attorney General,
 Alex Abdo (admitted pro hac vice)           Civil Division
 Knight First Amendment Institute
 at Columbia University                      MARCIA BERMAN
 475 Riverside Drive, Suite 302              Assistant Branch Director
 New York, NY 10115
 (646) 745-10115                             /s/ Tamra T. Moore
 alex.abdo@knightcolumbia.org                TAMRA MOORE
                                             United States Department of Justice
 Brett Max Kaufman                           Civil Division, Federal Programs Branch
 American Civil Liberties Union              Tel: (202) 305-8628
 125 Broad Street—18th Floor                 Fax: (202) 305-8517
 New York, NY 10004                          Tamra.Moore@usdoj.gov
 T: 212.549.2500
 F: 212.549.2654                             Counsel for Defendants
 bkaufman@aclu.org

 Arthur B. Spitzer (D.C. Bar No. 235960)
 American Civil Liberties Union
   of the Nation’s Capital
 4301 Pennsylvania Avenue, NW,
 Suite 434
 Washington, D.C. 20008
 T: 202.457.0800
 F: 202.457.0805
 artspitzer@aclu-nca.org


 Counsel for Plaintiffs



                           CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was served to all counsel

of record via the Court’s CM/ECF system on this 1st day of April, 2019.



                                            /s/ Tamra T. Moore
                                            TAMRA T. MOORE

                                           10
